 

10
11
12
13
14
15
16
17
18
19

20
21
22
23
24
25

26 |!

27
28

Case 1:21-cr-00201-NONE-SKO Document1 Filed 08/05/21 Page 1 of 3

PHILLIP A. TALBERT
Acting United States Attorney
ANTONIO J. PATACA

 

 

 

 

 

 

 

 

Assistant United States Attorney AUG 05 2021
2500 Tulare Street, Suite 4401
Fresno, CA 93721 CLERK U.S. DISTB OURT
Telephone: (559) 497-4000 EASTERN OISTSUCT OP CALIFORNI
Facsimile:. (559) 497-4099 BY. — See
Attorneys for Plaintiff GS
United States of America KY A
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASENO. //21-CR-00201- Merle -SkO
Plaintiff, 18 U.S.C. § 2261(a)(1) — Interstate Domestic
_ Violence (Counts One and Two);
v.
18 U.S.C. § 113(a)(4) — Assault by Striking, Beating
JACK HAMILTON FELLOWS, or Wounding (Count Three);
Defendant. 18 U.S.C. § 113(a)(8) — Assault by Strangulation
(Count Four)
INDICTMENT

COUNT ONE: [18 U.S.C. § 2261(a)(1) - Interstate Domestic Violence]

. The Grand Jury charges: TH A T

\ JACK HAMILTON FELLOWS,
defendant herein, on or about April 22, 2021, in the State and Eastern District of California, while

present within the special maritime and territorial jurisdiction of the United States, with the intent to

injure, harass, and intimidate L.M., an intimate partner and dating partner of said defendant, and, while

in the course of and as a result of said presence, committed and attempted to commit a crime of violence.
against L.M., to wit: assault by striking, beating and wounding L.M., in violation of Title 18, United
States Code, Section 113(a)(4)), all in violation of Title 18, United States Code, Section 2261(a)(1).

INDICTMENT

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:21-cr-00201-NONE-SKO Document 1. Filed 08/05/21 Page 2 of 3

fm

COUNT TWO: [18 U.S.C. § 2261(a)(1) - Interstate Domestic Violence]

The Grand Jury charges: TH A T

~ ‘' JACK HAMILTON FELLOWS,
defendant herein, on or about April 24, 2021 ; 1n the State and Eastern District of California, while

present within the special maritime and territorial jurisdiction of the United States, with the intent to
injure, harass, and intimidate L.M., an intimate partner and dating partner of said defendant, and, while
in the course of and as a result of said presence, committed and attempted to commit a crime of violence
against L.M., to wit: assault by strangulation, in violation of Title 18, United States Code, Section

113(a)(8)), all in violation of Title 18, United States Code, Section 2261 (a)(1).
COUNT THREE: [18 U.S.C. § 113(a)(4) = Assault By Striking, Beating and Wounding]

The Grand Jury further charges: TH A T
JACK HAMILTON FELLOWS,

defendant herein, on or about April 22, 2021, in Yosemite National Park, in the State and Eastern
District of California, in the special maritime and territorial jurisdiction of the United States, did assault
victim L. M. by striking, beating and wounding L.M., in violation of Title 18, United States Code,
Section 1 13(a)(4).

///

[ff

///

///

///

///

///

///

///

/// |

///

//1

INDICTMENT

 

 

 
 

oo NN DN NO

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:21-cr-00201-NONE-SKO Document 1 Filed 08/05/21 Page 3 of 3

The Grand Jury further charges: TH A T

COUNT FOUR: [18 U.S.C. § 113(a)(8) — Assault By Strangulation]

JACK HAMILTON FELLOWS,

defendant herein, on or about April 24, 2021, in Yosemite National Park, in the State and Eastern

District of California, in the special maritime and territorial jurisdiction of the United States, did
|

PHILLIP A. TALBERT
Acting United States Attorney

HENRY Z, CARBAJAL for

intentionally assault L.M., an intimate partner and dating partner of said defendant, by strangling L.M.,

‘in violation of Title 18, United States Code, Section 113(a)(8).

A TRUE BILL.

/s/ Signature on file w/AUSA

 

FOREPERSON

 

KIRK E. SHERRIFF
Assistant U.S.'Attorney .
Chief, Fresno Branch Office

INDICTMENT

 

 
